Citation Nr: 1139206	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1947 to March 1950.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011 a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  

In October 2011, an additional submission was received without a waiver of RO consideration.  However, this submission did not consist of substantive evidence but rather was merely a status inquiry on the progress of his claim.  Therefore, no additional development is required in this regard.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran was exposed to acoustic trauma during service; he is presently diagnosed with a hearing loss disability for VA purposes; and, the weight of the competent evidence is in relative equipoise as to the question of whether his current hearing loss disability is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in this case.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes due to acoustic trauma during his active service, as will be discussed below.   

First, the Veteran is shown to have been exposed to significant noise during his active duty service from April 1947 to March 1950.  He credibly wrote in his September 2008 notice of disagreement that for three years he was exposed to high levels of noise while in training with anti-aircraft artillery weapons, to include 50-caliber machine guns.  He stated that he was not provided any hearing protection during that time.  He reiterated his contentions in testimony at the August 2011 Board hearing.  Service records confirm that the Veteran's military occupational specialty (MOS) during this period of active duty was 3rd AAA AW Bn (SP). 

Based on the above, the Board concludes that the Veteran was exposed to significant acoustic trauma during active service.  Indeed, his contentions of noise exposure are deemed credible and appear consistent with the circumstances of his service, as indicated in the available official service records.  See 38 U.S.C.A. § 1154(a).

The March 1950 separation examination reflects Whispered Voice testing that was 15 out of 15.  Nonetheless, a VA examiner more recently in March 2008 explained that Whispered Voice testing is not sensitive enough to identify high frequency hearing loss.  Thus, the Board finds that the March 1950 separation examination is not sufficiently probative evidence to constitute negative evidence weighing against the claim.  

Accordingly, the remaining question for consideration is whether the Veteran currently has a hearing loss disability for VA purposes etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316.

With regard to the etiology of the disorder, the VA examiner indicated that he could not form an opinion without resort to mere speculation.  Therefore, he noted that "the status of the Veteran's hearing at military entrance and separation is unknown."  Thus, the March 2008 VA examiner's statements are found to be nonprobative since the examiner did not provide any clear conclusions, either favorable or unfavorable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

No other medical evidence of record addresses the etiology of the Veteran's hearing loss.  However, service connection is deemed warranted on the basis of continuity of symptomatology, as will be explained below.

The post-service treatment records show the earliest treatment for bilateral hearing loss was in 1995 (invoice for hearing aids).  On a July 2000 VA audiologic evaluation, the Veteran reported a history of military noise exposure and no significant post-service noise exposure.  Mild to severe sensorineural hearing loss of the left ear, and severe mixed hearing loss of the right ear was diagnosed.  Additionally, he testified at his hearing that he noticed significant hearing loss in the 1970s.  

The Veteran is competent to describe his observable symptoms of hearing loss.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, his statements as to a long history of hearing loss are deemed to be credible.  As such, continuity of symptomatology is established here.  Moreover, the post-service evidence establishes a current hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  While this evidence does not conclusively demonstrate that the Veteran's hearing loss disability is due to noise exposure during his active service, the record is nevertheless in a state of relative equipoise in showing that the current hearing loss disability was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385. 


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


